Citation Nr: 1308681	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for a seizure disorder.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in September 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

This claim was previously remanded by the Board in November 2010 and in September 2011 for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a seizure disorder that is secondary to his service-connected diabetes mellitus.  Unfortunately, the Board finds that further remand is necessary in order to ensure proper development of the Veteran's claim.

The Board remanded this case in November 2010 in order to provide the Veteran with a VA examination to determine whether his seizure disorder had been caused by or was aggravated by his service-connected diabetes mellitus.  The Veteran was provided with this examination in December 2010.  According to the December 2010 VA examination report, the Veteran had a remote history in the 1980's of moderately heavy drinking (about a six pack per day).  The examination report also notes that the Veteran's daughter reported that the Veteran was in three significant motor vehicle accidents while working as a long distance truck driver in the 1990's and that he had a subsequent concussion in two of these accidents with posttraumatic amnesia.  The examiner found that it was more likely than not that the Veteran's partial complex seizures resulted from brain trauma from the truck accidents.  He found that it was less likely than not that cerebrovascular disease was the etiology of his seizures.

However, in a statement received by VA in 2011, the Veteran stated that he never drank six beers a day.  He also indicated that he did not tell the VA examiner that he did such a thing.  A review of the medical evidence of record appears to support the Veteran's assertion.  According to a February 1994 medical record, the Veteran never drank.  An April 2001 record also indicates that the Veteran did not drink.  In 2011, the Veteran also refuted the statements regarding his motor vehicle accidents, noting that he did not have a single motor vehicle accident in the 1990s, that he had never suffered a concussion and that he did not work as a long distance truck driver.  A July 2001 private treatment record does note that the Veteran had no past injuries.  

In the September 2011 remand, the Board acknowledged the Veteran's contentions regarding the incorrect reports in the December 2010 examination, and remanded the case for another VA examination.  The Veteran was provided another examination in October 2011.  The examiner found that there was no plausible mechanism to explain how any of the Veteran's service-connected disabilities, including hypertension and diabetes mellitus, would result in a long-standing seizure disorder.  The examiner opined that his seizure disorder was idiopathic.  However, this examiner also stated that any stress on the body could lower the seizure threshold and unmask a previously unknown seizure disorder.  The examiner noted that the Veteran's seizure event in 2001 may have been unmasked by his elevated blood pressure and blood sugar.  As this opinion was unclear, in November 2012, the Board forwarded the issue to a Veterans Health Administration medical expert for an advisory opinion (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2012).

A VHA opinion was provided in January 2013.  The VHA examiner referred to the history of motor vehicle accidents noted in the December 2010 VA opinion.  He also noted that the Veteran's father and brother had strokes.  The VHA examiner opined that the Veteran had epilepsy, as a result of a focal lesion (scar) in his brain.  He noted that, given his history, the most likely etiology of the Veteran's scar was either a residual of trauma, or a stroke.  While the Veteran had several risk factors for a stroke, the examiner found that the absence of a stroke, or even microvascular changes, on the April and July 2001 MRI scans would make this a less likely cause than trauma.   

This examiner appears to base his opinion, at least in part, on the reports in the December 2010 examination report that the Veteran had three motor vehicle accidents resulting in head trauma; however, these reports have been refuted.  In addition, the Veteran has submitted statements indicating that his father and brother both died of cancer, indicating that they did not die as a result of having strokes.  

The Board apologizes for the delay in adjudicating this claim.  However, as the VHA opinion appears to be based upon inaccurate facts, the Board finds that another opinion is necessary to appropriately fulfill the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to a VA examiner to review the record and provide an opinion as to the etiology of his current seizure disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current seizure disorder had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current seizure disorder was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current seizure disorder was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

If the Veteran's current seizure disorder was aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In rendering this opinion, the examiner must take into account an accurate assessment of the Veteran's history, noting that the history in the claims file does not support that he was in three previous motor vehicle accidents with head injuries or that he used to abuse alcohol.  In addition, the Veteran has refuted that his father and brother both died from stokes, asserting instead that they both died from cancer.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a seizure disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


